DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
 Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions of Groups II and Groups I-B, I-C, and I-D, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2022.
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 09/15/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because the Groups do not disclose any overlapping subject matter. The inventions have acquired a separate status in the art in view of their different classifications (see Restriction Requirement dated 06/15/2022) and so would require different fields of search. Thus, there would be undue burden to examine all the inventions in the single application
The requirement is still deemed proper and is therefore made FINAL.
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 09/15/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 45, 7-8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the claim recites that the average angle is more than 0o and also that the average angle is “in particular at least 5o, in particular at least 15o”, which appears to describe multiple different possible values for the average angle in the same claim, which renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Also, the claim describes that the side surface is a flat surface which contradicts the description in the same claim, which states that “the side surfaces having a concave surface”. Furthermore, he phrase “wave-like” renders the claim indefinite for including elements not actually disclosed, thereby rendering the scope of the claim unascertainable (see MPEP § 2173.05(d)). Further clarification is respectfully requested. 
Regarding claim 5, the claim describes multiple different values for the ratio at “at least 2:1, in particular at least 5:1, in particular at least 10:1, in particular at least 20:1” in the same claim, which renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Further clarification is respectfully requested. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the claim describes that that the sensor body is formed of “an iron alloy, in particular of a stainless steel” in the same claim, which renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 8, the claim describes both “a maximum of four separate measuring elements or a maximum of two separate measuring elements” in the same claim, which renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the phrase “a second pair of resistance tracks substantially runs perpendicular to the orientation of the first pair of resistance tracks” is indefinite because it’s unclear whether “the orientation” refers to the crystal orientation or the special orientation on the measuring element surface. It’s also unclear, whether “a measuring element” in line 2 refers to the same at least one strain sensitive measuring element in claim 1 or in addition to the at least one strain sensitive measuring element. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (U.S. Pat. No. 10,247,630) (hereafter Shimokawa) in view of Ned et al. (U.S. Pat. No. 9,250,145) (hereafter Ned).
Regarding claim 1, Shimokawa teaches a sensor body for receiving a pressurized fluid or for absorbing a force, the sensor body comprising: 
a membrane (i.e., metal body 37 takes the form of a diaphragm) (see Fig. 7); 
at least one strain sensitive measuring element disposed on the membrane (i.e., semiconductor chip 32) (see Fig. 6); 
a semiconductor substrate (i.e., sensor chip 32 is a semiconductor chip) (see Fig. 6); and 
at least one piezoresistive resistance track, the resistance track being formed by doping in the semiconductor substrate (i.e., the strain detector 34 is a Wheatstone bridge circuit including a chip resistor formed by doping a surface of a silicon substrate with impurity irons) (see Column 9, lines 1-18), 
wherein the measuring element is connected to the membrane via a glass solder (i.e., bonding layer 40 includes the undercoat layer 23, first layer 5, and second layer 6) (see Fig. 5-7), and 
wherein the measuring element is arranged at least in sections sunk into the glass solder (i.e., the semiconductor chip 32 is partially covered by the layer 6) (see Fig. 7); but does not explicitly teach a lead-free glass solder.
Regarding the lead-free glass solder, Ned teaches that the measuring element is connected to the membrane via a lead-free glass solder (i.e., lead-free glass frit 71 secures sensor chip 70 to the header glass wafer 72) (see Fig. 5). In view of the teaching of Ned, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used lead-free glass solder in order to form transducers that can withstand high temperature environments. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have used lead-free glass frit solder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 2, Shimokawa teaches that the semiconductor substrate has an upper side and a lower side (i.e., semiconductor chip 32) (see Fig. 4); but does not explicitly teach that a surface of the upper side in a plan view fully projects beyond a surface of the lower side over its entire edge and/or the lower side is a smaller area than the upper side. However, it has been held that insignificant change to shape which do not contain critical design requirements are a matter of choice which one having or ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)). 
Regarding claim 3, Shimokawa teaches that the semiconductor substrate has a thickness of 0.005 mm to 0.1 mm and/or a width of 0.1 mm to 2.8 mm and/or a length of 0.2 mm to 3.8 mm (i.e., the sensor chip 32 is in the form of an about 1 to 10 mm square, 30 to 400 µm cuboid) (see Column 9, lines 7-18), wherein the upper side and the lower side at least lie substantially parallel to one another, and wherein the upper side and the lower side at least have a substantially rectangular shape (see Fig. 6).
Regarding claim 4, Shimokawa as modified by Ned as disclosed above does not directly or explicitly teach that the side faces of the semiconductor substrate continuously taper from the upper side in a direction of the lower side, at least in sections, and consistently continuously taper from the upper side to the lower side, and wherein an average angle of a side face cross section to a surface normal of the upper side is more than 0°, in particular at least 5°, in particular at least 15°, and wherein the side faces have a flat surface so that the semiconductor substrate is at least substantially the shape of a truncated pyramid, wherein the upper side forms a base of the truncated pyramid and the lower side forms a cover surface of the truncated pyramid, or the side faces of the semiconductor substrate have a concave surface at least in sections or the side faces of the semiconductor substrate have a wave-like surface at least in sections. However, it has been held that insignificant change to shape which do not contain critical design requirements are a matter of choice which one having or ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)). 
Regarding claim 7, Shimokawa teaches that the sensor body has a hat shape, in particular a top hat shape, wherein the sensor body has a diameter of 2.5 mm to 15 mm and/or is formed of an iron alloy, in particular of a stainless steel (i.e., metal body 37 can be formed of SUS) (see Column 9, lines 28-29), or is formed of a non-ferrous metal alloy, wherein the non-ferrous metal alloy is coated with a metallic adhesion-promoting layer or is made of a ceramic.
Regarding claim 8, Shimokawa teaches that resistance tracks are disposed on the membrane and are connected to each other such that they form a Wheatstone bridge circuit, wherein the resistance tracks are divided evenly between a maximum of four separate measuring elements or divided between a maximum of two separate measuring elements or formed in the semiconductor substrate of a single measuring element (i.e., the strain detector 34 is a Wheatstone bridge circuit including a chip resistor formed by doping a surface of a silicon substrate with impurity irons) (see Column 9, lines 1-18); but does not explicitly teach at least four resistance tracks are disposed on the membrane and are connected to each other such that they form a Wheatstone bridge circuit.
Regarding the four resistance tracks, Nagase teaches that at least four resistance tracks are disposed on the membrane and are connected to each other such that they form a Wheatstone bridge circuit (see Fig. 4). In view of the teaching of Nagase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the four resistance tracks in order to improve sensor output linearity. 
Regarding claim 10, Shimokawa teaches that the at least one measuring element is arranged in glass solder in such a way that a glass solder film having a thickness of 0.001 mm to 0.1 mm is formed between the lower side of the measuring element and the surface of the membrane, and/or the upper side of the measuring element protrudes from the glass solder by 0 percent to 95 percent of the thickness of the measuring element (see Fig. 6) or is at least substantially arranged flush with a surface of the glass solder.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (U.S. Pat. No. 10,247,630) (hereafter Shimokawa) in view of Ned et al. (U.S. Pat. No. 9,250,145) (hereafter Ned) and in further view of Nagase et al. (U.S. Pat. No. 5,872,315) (hereafter Nagase)
Regarding claim 5, Shimokawa as modified by Ned as disclosed above does not directly or explicitly teach that a ratio between a length and an average width of the resistance track corresponds to at least 2:1, in particular at least 5:1, in particular to at least 10:1, in particular at least 20:1, and/or the resistance track has a strip shape or a meandering shape and/or at least two resistance tracks are formed in the semiconductor substrate, wherein the resistance tracks are arranged next to one another, wherein each resistance track comprises contact surfaces at its ends, and wherein the contact surfaces of different resistance tracks are electrically isolated from each other.
Regarding the resistance track, Nagase teaches that the resistance track has a strip shape or a meandering shape (i.e., diffusion gauges 4a-d) (see Fig. 3A and 4). In view of the teaching of Nagase, one having ordinary skill in the art before the effective filing date of the claimed invention would have recognized the commonly known shapes for the resistance tracks in order to optimize the performance of the device 
Regarding claim 6, Shimokawa teaches that the semiconductor substrate comprises a silicon crystal and the at least one resistance track (i.e., the strain detector 34 is a Wheatstone bridge circuit including a chip resistor formed by doping a surface of a silicon substrate with impurity irons) (see Column 9, lines 1-18); but does not explicitly teach that the at least one resistance track is formed either by a structured p-type doping in the semiconductor substrate and the resistance track at least substantially lies in a {110} crystal plane of the silicon crystal and at least substantially runs along a <110> crystal direction or a <111> crystal direction, or the at least one resistance track is formed by a structured n-type doping in the semiconductor substrate and the resistance track lies at least substantially in a {100} crystal plane or a {110} crystal plane of the silicon crystal and at least substantially runs along a <100> crystal direction.
Regarding the at least one resistance track, Shimokawa as modified by Ned as disclosed above does not directly or explicitly teach the details of the at least one resistance track. However, Nagase teaches that the at least one resistance track is formed either by a structured p-type doping in the semiconductor substrate (i.e., p-type diffusion gauges 4a-d) (see Fig. 3A) and the resistance track at least substantially lies in a {110} crystal plane of the silicon crystal (i.e., {110} silicon substrate) (see Fig. 13) and at least substantially runs along a <110> crystal direction (i.e., when diffusion gauges 4a-d are disposed so that each current direction of the diffusion gauges 4a-d is parallel to the <110 direction, the rate of change in the resistance caused by the piezoresistive effect can get its maximum value) (see Column 5, lines 54-58) or a <111> crystal direction. In view of the teaching of Nagase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have oriented the resistance track along the crystal direction in order to obtain the most sensitive strain readings. 
Regarding claim 9, Shimokawa as modified by Ned as disclosed above does not directly or explicitly teach that four resistance tracks are formed in the semiconductor substrate of a measuring element, wherein the resistance tracks are formed by a structured p-type doping in the semiconductor substrate and at least substantially lie in a {110} crystal plane of the silicon crystal and wherein a first pair of resistance tracks at least substantially runs along a <110> crystal direction or a <111> crystal direction and a second pair of resistance tracks substantially runs perpendicular to the orientation of the first pair of resistance tracks.
Regarding the four resistance track, Nagase teaches that four resistance tracks are formed in the semiconductor substrate of a measuring element (i.e., gauges 4a-d) (see Fig. 3A), wherein the resistance tracks are formed by a structured p-type doping in the semiconductor substrate (i.e., P-type diffusion gauges 4a-d) (see Fig. 3A) and at least substantially lie in a {110} crystal plane of the silicon crystal (i.e., {110} silicon substrate) (see Fig. 13) and wherein a first pair of resistance tracks at least substantially runs along a <110> crystal direction (i.e., when diffusion gauges 4a-d are disposed so that each current direction of the diffusion gauges 4a-d is parallel to the <110 direction, the rate of change in the resistance caused by the piezoresistive effect can get its maximum value) (see Column 5, lines 54-58) or a <111> crystal direction and a second pair of resistance tracks substantially runs perpendicular to the orientation of the first pair of resistance tracks (i.e., two pairs are arranged orthogonal to each other) (see Fig. 4). In view of the teaching of Nagase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have oriented the resistance track along the crystal direction in order to obtain the most sensitive strain readings. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855